DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               EDNA CIVIL,
                                Appellant,

                                      v.

                           VALERY V. CIVIL,
                              Appellee.

                              No. 4D18-3217

                              [June 5, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502016DR000270XXXNB.

   Edna Civil, Loxahatchee, pro se.

   No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

GROSS, TAYLOR and LEVINE, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.